DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks, filed on 5/11/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 7, 9, 12-15, 18, 28, 37, 38, 41, 44, 46, 49, 50, 57, 61, 67, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Heulings et al (US 2012/0164385 A1) in view of Dorchester et al (US 5,866,639 A).
Regarding claims 1, 3, 12, and 15, Heulings teaches a meth of making a shaped article (e.g., shingle or roofing product) by compressing pressing thermoplastic encapsulated particles (i.e., providing one or more pluralities of particles, e.g., ground tire rubber or roofing granules) into the composite layer (i.e., an exposed surface comprising one or more polymer, e.g., thermoplastic) while still in heated molten state (i.e., bringing into contact said one or more pluralities of particles and said exposed surface to be decorated; and exposing said particles and/or said exposed surface to be decorated to a temperature and pressure sufficient to cause said particles to fuse into or fuse to with said exposed surface to be decorated, said temperature and pressure being controlled over a period of time to thereby produce a substrate having a decorated surface; wherein the method comprises applying pressure to the coloured particles and exposed surface to be decorated after bringing the coloured particles and the exposed surface to be decorated into contact); wherein the granules are encapsulated with a mixture that includes a pigment (i.e., colored)  (para 7, 17, 24-25, 27-29, 49, 96, 102).
Heulings fails to suggest the coloured particles have a melt flow index (MFI) of up to about 50.
Dorchester teaches compositions for plastic articles (e.g., siding) comprising accent color pellets; wherein accent color pellets are alloyed masses of resins and pigment which are larger than the powder particles of the base material, and have a higher Vicat softening point temperature than the base material; and the alloyed pellets are designed to melt controllably and to mix controllably with the base material (abstract). Dorchester further teaches the melt flow index affects the controllability of blending of the accent colors into the base material (col 2, line 45-67); and suggests the pellets could have a melt flow index of 5-15 (col 8, lines 40-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Dorchester, to adjust the melt flow index of the encapsulated particles of Heulings to optimize the ability of the particles to melt controllably and to mix controllably with the base material.
Regarding claim 5, Heulings suggests the thermoplastic polymers used to encapsulate the granules and used in the composite layer may be the same (i.e., wherein the coloured particles and/or the one or more polymers of the exposed surface of the coloured particles are miscible or compatible, preferably miscible, with the exposed surface to be decorated) (para 63-64, 57).
Regarding claims 7, 9, and 14, Heulings teaches the granules may contain different pigments (e.g., IR reflective pigments) or inorganic colorants and be of different sizes (para 72-74); wherein, as suggested by Heulings, one of ordinary skill in the art at the time of invention would have known the granules provide an aesthetic as well as protective and reflective effect (para 3, 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the shape, size, and color of granules on the shaped article to optimize the aesthetics and protective and reflective effects of the article.
Regarding claim 13 and 21, Heulings suggests granules of smaller and larger than 800 μm which lies within and therefore suggests the range of the instant claims (para 72); and the shaped articles resemble shingles (i.e., asphalt shingles) (para 49). 
Regarding claim 16 and 18, Heulings teaches the use of urethanes (i., polyurethane and one or more polymers of the exposed surface to be decorated have a glass transition temperature (Tg)), polyesters, silicon containing polymers, or, preferably, any acrylic or vinyl polymer (para 63).
Regarding claim 28, Heulings teaches the granules may be used up to 0.16 g/cm2 (i.e., 1600 g/m2) (para 72).
Regarding claims 37, Heulings teaches the use of biocides and/or UV stabilizers (para 8, 100).
Regarding claims 38, Heulings teaches the shaped articles have an appearance and pattern that resemble shingles (i.e., i.e. a granulated surface or increase slip resistance compared to the flat surface in which the granules are pressed) (para 49).
	Regarding claim 41, Heulings teaches colored fluidizable particles of the present invention may comprise from 5 to 65 wt. %, based on total solids in the colored fluidizable particles, or 49.95 wt. % or less, or, preferably, 10 wt. % or more, or, preferably, up to 30 wt. % of thermoplastic resin to insure color fastness (para 21) which lies within the range of the instant claims.
Regarding claim 44, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the temperature and pressure at which the granules are pressed into the composite layer to optimize the ability of the granules to stick to the layer.
Regarding claims 46 and 49, Heulings suggests known the granules provide an aesthetic as well as protective and reflective effect (para 3, 49); and further suggests the thermoplastics used to encapsulate the granules may contain additives and fillers (para 100). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the composition of fillers and additives in the thermoplastics that encapsulate the granules to optimize properties such as the heat deflection temperature and Vicat softening temperature of the granules to optimize their protective effects. Furthermore, Dorchester suggests adjusting the Vicat softening temperature and/or the heat deflection temperature to optimize the aesthetic effects of the granules (col 2, lines 33 – col 3, line 25). 
Regarding claim 57, Heulings teaches the shaped article is to resemble an asphalt shingle (i.e., a module) (abstract, para 12, 49); wherein one of ordinary skill in the art would know that a typical asphalt shingle comprises a headlap and a buttlap portion; wherein the headlap is covered by the buttlap of an overlapping shingle (i.e., an underlapping region extending from a head edge of the module and an exposed region extending from a foot edge of the module, the length of the foot edge defining the length of the module, wherein the underlapping region is adapted to be substantially covered by the exposed region of an adjacent or overlapping module when installed on a building surface). Heulings further teaches the shaped article may be formed of a layer of extruded material and comprise filler (para 88, 97, 99, 100).
Regarding claim 61, the limitations of the instant claim depend upon and optional limitation of claim 57 and therefore need not be suggested by Heulings.
	Regarding claim 76, Healings teaches the polymeric composite layer (i.e., substrate that is a roofing or cladding product) may be attached (i.e., a coating and joined) to a scrim (i.e., roofing product) or a metal backing (i.e., cladding product) *para 68-69)

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Heulings and Dorchester as applied to claim 1 above, and further in view of Murdock (US 4,288,959 A).
Heulings as modified by Dorchester teaches the method of claim 1. Heulings additionally teaches granules of smaller and larger than 800 μm which lies within and therefore suggests the range of the instant claims (para 72).
Heulings as modified by Dorchester fails to suggest wherein the decorated surface resembles slate, wooden shingle or shake, or ceramic or clay tile; and wherein the exposed surface to be decorated comprises three dimensional surface features, including surface relief, surface texturing, or surface deformations, that contribute to the appearance of the decorated surface; and/or wherein the surface to be decorated has uneven topography.
Murdock teaches a weather and fire-resistant roofing or siding article comprising a butt section; wherein outer surface of the butt section may be machined or pressed or embossed to provide a decorative surface simulating a wood shake (i.e., wherein the exposed surface to be decorated comprises three dimensional surface features, including surface relief, surface texturing, or surface deformations, that contribute to the appearance of the decorated surface; and/or wherein the surface to be decorated has uneven topography), and coated with a sun-and moisture-proof coating such as asphalt and roofing granules (abstract, col 8, lines 21-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the shaping and embossment steps of Murdock in the method of Heulings and Dorchester for a result shaped article or shingle that resembled a wood shake. 

Claims 25, 26, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Heulings and Dorchester as applied to claim 1 above, and further in view of Elliot (US 2003/0138601 A1).
Heulings as modified by Dorchester suggests the method claim 1. 
Heulings as modified by Dorchester fails to suggest the limitations of claims 25, 26, 31, and 33. Heulings further teaches that granules are embedded (i.e., wherein the colour across the width and/or length of the decorated surface extends from the surface into a portion of the depth of the substrate but not the whole of the depth of the substrate) in the surface of its articles. 
Elliot teaches roofing shingles where different granules (e.g., headlap granules and prime granules) are selectively applied to the shingle based on physical location as an upper coating (i.e., wherein the colour across the width and/or length of the decorated surface extends from the surface into a portion of the depth of the substrate but not the whole of the depth of the substrate) and whether or not that location will be uncovered or covered (e.g., headlap); wherein the granules vary in cost (i.e., physical appearance such as plain granule versus colored granule since colored granules are more expensive to produce); wherein the prime granules also may comprise different colors (i.e., wherein the amount of coloured particles brought into contact with the exposed surface to be decorated varies across the width and/or length of the exposed surface to be decorated; wherein the method comprises selectively decorating one or more predetermined areas of the exposed surface to be decorated; wherein the decorated surface varies in colour (including variation in hue, saturation, or brightness or a variation in reflectance) across the width and/or length and/or depth of the surface) (para 2, 22, 25, 27, 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the methods of applying the granules of Elliot to in the method of making the shaped articles of Heulings and Dorchester for the benefit of a shingle with a lower cost due to using less expensive granules in the headlap. 

Claims 55, 69, 71, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Heulings and Dorchester as applied to claim 1 above, and further in view of Nesbitt (US 20080/193740 A1).
Heulings as modified by Dorchester suggests the method claim 1. 
Heulings as modified by Dorchester fails to suggest the methods of claim 55, 69, 71, and 74. However, Heulings teaches the thermoplastic used to make the composite layer(s) may comprise fillers (para 100).
Nesbitt teaches composite materials including reinforcing fillers such as calcium carbonate, talc, calcium sulfate (e.g., gypsum), magnesium oxide, diatomaceous earth, mica, glass fibers, silica, wollastonite and/or mineral wool; wherein the reinforcing filler at its high loading reduces the thermal expansion coefficient of the composite material (para 12, 29, 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Nesbit, to add and adjust the amount and location of reinforcing fillers in the composite layers of Heulings and Dorchester to optimize the thermal expansion coefficient of the layer(s), through the layer(s) and overall shingle to prevent delamination or damage to the layers caused by temperature changes. 

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
Applicant contends that it would not be obvious to “adjust the melt flow index of the encapsulated particles of Heulings” because the encapsulated particles of Heulings do not have a melt flow index as such since the vulcanizate is a thermoset which cannot be melted. This is not persuasive since Heulings teaches the granules are encapsulated in thermoplastic, and the melt flow index of the thermoplastic encapsulate on the vulcanizate particles of Heulings would be adjusted to optimize the ability of the particles to melt controllably and to mix controllably with the base material as well contributed to the necessary mottled appearance (para 67, 70) as suggested by Heulings.
Applicant contends that there is no motivation to combine the teaching of Heulings and Dorchester; since the problem being solved in Heulings is specifically the need for converting waste vulcanizate to higher uses which capture more of the value of the materials in the vulcanizate. This is not persuasive since the Examiner is not contending the vulcanizate granules of Heulings be replaced, but rather their melt flow index (i.e., the melt flow index of the thermoplastic encapsulate on the vulcanizate particles) be adjusted to allow the particles (i.e., the thermoplastic encapsulate) to melt controllably and to mix controllably with the base material. This does not interfere with encapsulate still be used in production of the articles of Heulings. 
Applicant contends even if arguendo Heulings and Dorchester were combined, a skilled person would not arrive at the present invention, since the methods of the present invention involve exposing the coloured particles and/or substrate to a temperature and pressure sufficient to cause the coloured particles to fuse into or fuse to or coalesce with the exposed surface to be decorated, the temperature and pressure being controlled over a period of time to thereby produce a substrate having a decorated surface. This is not persuasive.
First, Heulings teaches the colored fluidizable particles pack and form an aesthetically similar mottled granular look like asphaltic shingles and the colored fluidizable particles as granules pressed onto the top of the black layer or pressed into the black layer to form film, thereby creating a granule-free shaped article having a mottled appearance as if it had granules on it. Second, Dorchester further teaches pellets that have a melt flow index of 5-15 (col 8, lines 40-58); and the melt flow index affects the controllability of the granules into the base material (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Dorchester, to adjust the melt flow index of the encapsulated particles of Heulings as well as exposing the encapsulate of the particles and/or substrate to a temperature and pressure sufficient to cause the particles to fuse into or fuse to or coalesce (i.e., forming a film) with the exposed surface to be decorated to optimize the ability of the particles to melt controllably and to mix controllably with the base material to create a granule-free shaped article having a mottled appearance as if it had granules on it.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783